 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    CHRISTOPHER A.,

 9                                      Plaintiff,               CASE NO. C18-5686-MAT

10              v.
                                                                 ORDER RE: SOCIAL SECURITY
11    NANCY A. BERRYHILL, Deputy                                 DISABILITY APPEAL
      Commissioner of Social Security for
12    Operations,

13                                      Defendant.

14

15          Plaintiff proceeds through counsel in his appeal of a final decision of the Commissioner of

16   the Social Security Administration (Commissioner).               The Commissioner denied Plaintiff’s

17   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

18   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

19   memoranda of record, this matter is AFFIRMED.

20                                 FACTS AND PROCEDURAL HISTORY

21          Plaintiff was born on XXXX, 1972. 1 He has an associate’s degree, and has worked as a

22
            1
23              Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
 1   computer support analyst and electronics analyst. (AR 110, 392, 405-10.)

 2          Plaintiff applied for DIB in May 2015. (AR 227, 356-62.) That application was denied

 3   initially and upon reconsideration, and Plaintiff timely requested a hearing. (AR 260-62, 267-70.)

 4          On April 9, 2017, and January 25, 2018, ALJ S. Andrew Grace held hearings, taking

 5   testimony from Plaintiff and a vocational expert (VE). (AR 149-226.) On May 4, 2016, the ALJ

 6   issued a decision finding Plaintiff not disabled. (AR 95-112.) Plaintiff timely appealed. The

 7   Appeals Council denied Plaintiff’s request for review on July 18, 2018 (AR 1-6), making the ALJ’s

 8   decision the final decision of the Commissioner. Plaintiff appealed this final decision of the

 9   Commissioner to this Court.

10                                           JURISDICTION

11          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

12                                            DISCUSSION

13          The Commissioner follows a five-step sequential evaluation process for determining

14   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

15   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had not

16   engaged in substantial gainful activity since April 24, 2015, the alleged onset date. (AR 98.) At

17   step two, it must be determined whether a claimant suffers from a severe impairment. The ALJ

18   found severe Plaintiff’s degenerative disc disease; cauda equina syndrome; posttraumatic stress

19   disorder; anxiety disorder, not otherwise specified; and headaches. (AR 98-99.) Step three asks

20   whether a claimant’s impairments meet or equal a listed impairment. The ALJ found that

21   Plaintiff’s impairments did not meet or equal the criteria of a listed impairment. (AR 99-101.)

22          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

23   residual functional capacity (RFC) and determine at step four whether the claimant has

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
 1   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

 2   performing light work with additional limitations: he can never climb ladders, ropes, or scaffolds,

 3   or crawl. He can occasionally climb ramps and stairs, balance, stoop, kneel, and crouch. He can

 4   occasionally push/pull, and operate foot controls. He can frequently handle/finger bilaterally. He

 5   must avoid concentrated exposure to vibrations, pulmonary irritants, and hazards. He is limited to

 6   performing simple, repetitive, and routine tasks consistent with unskilled work. He cannot interact

 7   with the public, but can occasionally interact with coworkers. He is limited to low-stress work,

 8   defined as work requiring few decisions/changes. (AR 101.) With that assessment, the ALJ found

 9   Plaintiff unable to perform past relevant work. (AR 110.)

10            If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

11   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

12   adjustment to work that exists in significant levels in the national economy. With the help of the

13   VE, the ALJ found Plaintiff capable of transitioning to other representative jobs, such as small

14   product assembler, marker, final assembler, and document preparer. (AR 110-11.)

15            This Court’s review of the ALJ’s decision is limited to whether the decision is in

16   accordance with the law and the findings supported by substantial evidence in the record as a

17   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

18   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

19   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

20   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

21   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

22   2002).

23            Plaintiff argues the ALJ erred in (1) assessing his disability and unemployability ratings

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
 1   from the U.S. Department of Veterans Affairs (VA), (2) discounting his subjective symptom

 2   testimony and lay statements, and (3) discounting a consultative examiner’s opinion.            The

 3   Commissioner argues that the ALJ’s decision is supported by substantial evidence and should be

 4   affirmed.

 5                                               VA ratings

 6          The ALJ noted that the VA found Plaintiff to have a service-connected disability rating of

 7   80% in 2011, based on his symptoms of cauda equina syndrome, including neurogenic bladder,

 8   fecal incontinence, and erectile dysfunction. (AR 103.) The VA subsequently found Plaintiff

 9   eligible for individual unemployability benefits, “based, in part, upon determinations by the VA

10   that the claimant had limited range of motion of the lumbar spine, and would need to be near a

11   bathroom.” (AR 106.) The ALJ considered these VA ratings, but only gave them partial weight

12   due to differences between the eligibility criteria for VA benefits and Social Security benefits, as

13   well as the ALJ’s conclusion that the medical evidence supported only the limitations identified in

14   his RFC assessment. (Id.)

15          An ALJ must ordinarily give “great weight” to a VA determination of disability. McCartey

16   v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). However, a VA rating is not conclusive.

17   McLeod v. Astrue, 640 F.3d 881, 886 (9th Cir. 2011). “Because the VA and SSA criteria for

18   determining disability are not identical,” the ALJ “may give less weight to a VA disability rating

19   if he gives persuasive, specific, valid reasons for doing so that are supported by the record.”

20   McCartey, 298 F.3d at 1076.

21          Plaintiff argues that the ALJ failed to provide persuasive, specific, and valid reasons to

22   discount the VA ratings, and therefore should have given them great weight. Dkt. 11 at 4. The

23   Court disagrees: the ALJ properly relied on his finding that the medical evidence showed that

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
 1   Plaintiff could work consistent with the RFC assessment (as explained in detail in the decision

 2   (AR 101-10), in contradiction to the VA’s finding that Plaintiff was unemployable (AR 106). The

 3   ALJ did not “silently disregard” the VA ratings (as Plaintiff contends (Dkt. 11 at 4)); he provided

 4   a legally sufficient reason to discount the VA ratings in this case. See Cassel v. Berryhill, 206 Fed.

 5   Appx. 430, 432 (9th Cir. Dec. 15, 2017) (affirming an ALJ’s discounting of a VA rating “based

 6   on inconsistency with other medical records that did not support a finding of 100% disability”).

 7                                 Plaintiff’s testimony and lay statements

 8           The ALJ discounted Plaintiff’s testimony for multiple reasons: (1) his activities of daily

 9   living are not entirely consistent with his alleged functional limitations; and (2) the objective

10   medical record indicates that Plaintiff’s limitations are not as severe as he alleged, because Plaintiff

11   sought little treatment for the conditions that he contends are disabling and his limited treatment

12   was conservative in nature. (AR 103-05, 109-10.) Plaintiff argues that these reasons are not clear

13   and convincing, as required in the Ninth Circuit. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th

14   Cir. 2014).

15   Activities

16           The ALJ summarized some of Plaintiff’s activities and found them to be “not entirely

17   consistent with his alleged functional limitations.” (AR 103.) Some of the activities listed by the

18   ALJ (e.g., caring for a pet dog, do some housecleaning, shop for groceries for short periods of

19   time, prepare simple meals, do some laundry, wash some dishes, water trees, retrieve the mail,

20   ambulate, bathe) are not obviously inconsistent with Plaintiff’s allegations, and the ALJ does not

21   explain why he so interpreted them.

22           But the ALJ did explain in detail why he found Plaintiff’s ability to drive to be inconsistent

23   with his allegations: the ALJ found that driving requires using hand and foot controls while sitting,

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
 1   and attending to multiple potential hazards. (AR 103.) This activity is reasonably inconsistent

 2   with Plaintiff’s alleged hand-related limitations and his alleged sitting restrictions, as well as his

 3   alleged limitations in attention. Plaintiff does not specifically challenge this portion of the ALJ’s

 4   rationale in his opening brief (Dkt. 11 at 6-7), and this portion of the ALJ’s findings regarding

 5   Plaintiff’s activities supports his assessment. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007)

 6   (activities may undermine a claimant’s testimony where they (1) contradict the claimant’s

 7   testimony or (2) “meet the threshold for transferable work skills”). The ALJ’s reliance on other

 8   activities is erroneous, but harmless in light of the remaining valid reasons. See Carmickle v.

 9   Comm’r of Social Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

10   Treatment record – physical complaints

11           The ALJ found that Plaintiff received little treatment for allegedly disabling conditions,

12   and that the treatment he did receive was conservative. (AR 105-07.) Specifically, the ALJ noted

13   that Plaintiff did not seek any treatment with a urologist, gastroenterologist, or neurologist related

14   to his claims of fecal and urinary incontinence, and that the record does not contain “current reports

15   of incontinence.” (AR 105.) The ALJ also emphasized that Plaintiff had not sought any treatment

16   from a neurologist for his migraine headaches, and declined to take any preventative medicine for

17   them “because he did not want to take additional daily pills.” (Id.) The ALJ stated that Plaintiff

18   had only been seen five times for physical complaints during the nearly three-year adjudicated

19   period, and that providers recommended only conservative treatment during those appointments.

20   (Id.)

21           Plaintiff argues that the ALJ erred in failing to consider that he had trouble obtaining

22   referrals to specialists. Dkt. 11 at 8. The only evidence Plaintiff cites as evidence that he has

23   requested referrals is his own statements to that effect (AR 204, 353-54); the treatment notes in

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
 1   the record do not document that Plaintiff requested referrals to specialists during much of the

 2   adjudicated period, until after he had been denied Social Security benefits (AR 657-61, 700-04,

 3   735-37, 895, 904-19).

 4          Plaintiff also contends that the ALJ erred in finding that his minimal treatment undermined

 5   his allegations because he had trouble obtaining all of his treatment records and the ALJ merely

 6   held the record open rather than assist Plaintiff in obtaining the records. Dkt. 11 at 8. It is true

 7   that Plaintiff had trouble obtaining records connected to his VA disability determination, and

 8   Plaintiff’s counsel explained at the hearing that these records had to be requested by the claimant

 9   themselves and agencies could no longer request them. (AR 199-201.) Counsel did not, therefore,

10   request the ALJ’s assistance in obtaining these records, and thus it seems disingenuous to contend

11   now that the ALJ should have done more. (Id.) Furthermore, the outstanding records were

12   evaluation reports, rather than treatment notes (id.), and thus would not pertain to whether Plaintiff

13   received treatment at a frequency consistent with his complaints. Plaintiff has therefore failed to

14   identify error in the ALJ’s finding that he received minimal treatment. Plaintiff has not shown that

15   the ALJ erred in finding that his treatment for physical complaints was minimal, or in discounting

16   his allegations for that reason. See Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (rejecting

17   subjective pain complaints where petitioner’s “claim that she experienced pain approaching the

18   highest level imaginable was inconsistent with the ‘minimal, conservative treatment’ that she

19   received”).

20          Lastly, Plaintiff argues that the ALJ “played doctor” by construing his conservative

21   treatment against him. Dkt. 11 at 8. To the extent that the ALJ relied on evidence of conservative

22   treatment for Plaintiff’s cauda equina syndrome, the Commissioner apparently concedes that this

23   reasoning was erroneous. Dkt. 15 at 9. This error is harmless in light of the ALJ’s other valid

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
 1   reasoning. See Carmickle, 533 F.3d at 1162-63.

 2          For these reasons, the Court finds that the ALJ did not harmfully err in finding that

 3   Plaintiff’s treatment for his physical conditions undermined his allegations of disabling physical

 4   limitations.

 5   Treatment record – mental complaints

 6          The ALJ found that Plaintiff’s mental symptoms improved with treatment, specifically

 7   medication. (AR 107.) Plaintiff argues that the ALJ overlooked his testimony that his medications

 8   caused side effects that were worse than any benefit he received. Dkt. 11 at 9 (citing AR 165

 9   (hearing testimony)).    Plaintiff is mistaken: the ALJ discussed Plaintiff’s experience with

10   medication side effects, and noted that Plaintiff tried multiple medications in order to mitigate side

11   effects. (AR 107.) The ALJ went on to find that Plaintiff eventually reported that his symptoms

12   had improved and he no longer wanted to take mental health medications. (AR 107 (referencing

13   AR 730, 897-98).) The ALJ also mentioned that Plaintiff told a provider that he did not want to

14   try any other medications in light of his pending application for disability benefits. (AR 107

15   (referencing AR 626).) The ALJ reasonably construed (AR 109-10) Plaintiff’s decision to stop

16   using mental health medication and to avoid therapy for most of the adjudicated period to be

17   inconsistent with his allegations of disabling mental limitations. See Tommasetti v. Astrue, 533

18   F.3d 1035, 1039 (9th Cir. 2008) (ALJ permissibly inferred that the claimant's pain was not as

19   disabling as alleged “in light of the fact that he did not seek an aggressive treatment program and

20   did not seek an alternative or more-tailored treatment program after he stopped taking an effective

21   medication due to mild side effects”).

22          Because the ALJ provided multiple clear and convincing reasons to discount Plaintiff’s

23   subjective allegations, any errors are harmless and the ALJ’s assessment is affirmed. The ALJ

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
 1   relied on that same reasoning to discount Plaintiff’s ex-wife’s similar statements (AR 109

 2   (referencing AR 397-04)), and because the ALJ’s reasons were valid with regard to Plaintiff’s

 3   testimony, those reasons apply with equal force to Plaintiff’s ex-wife’s similar statements. See

 4   Valentine v. Comm’r of Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (because “the ALJ

 5   provided clear and convincing reasons for rejecting [the claimant’s] own subjective complaints,

 6   and because [the lay witness’s] testimony was similar to such complaints, it follows that the ALJ

 7   also gave germane reasons for rejecting [the lay witness’s] testimony”)).

 8          The Court now turns to consider another piece of lay evidence: a March 2015 form

 9   statement completed by Plaintiff’s former manager, written at a time that Plaintiff was employed.

10   (AR 355.) The manager stated that Plaintiff’s back pain and migraines cause him to be less

11   attentive and more forgetful, and he requires more time to complete even simple tasks. (Id.) The

12   ALJ did not explicitly discuss or weigh this statement.

13          The Court agrees with the Commissioner that the ALJ’s RFC assessment accounts for

14   concentration and memory deficits, and thus is reasonably consistent with the manager’s

15   statement. See Dkt. 15 at 14-15. Although Plaintiff contends that the manager’s described

16   limitations that would be work-preclusive (Dkt. 16 at 5), Plaintiff was in fact employed at the time

17   that the manager wrote the comments and the manager did not describe any particular functional

18   limitations or express the most Plaintiff could do. Thus, the manager’s statement is not particularly

19   relevant to the ALJ’s task in assessing Plaintiff’s RFC, and because the ALJ’s RFC assessment is

20   arguably consistent with the manager’s statement in any event, the ALJ did not err in failing to

21   discuss it. See, e.g., Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217, 1223 (9th Cir. 2010)

22   (where physician’s report did not assign any specific limitations or opinions in relation to an ability

23   to work “the ALJ did not need to provide ‘clear and convincing reasons’ for rejecting [the] report

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
 1   because the ALJ did not reject any of [the report’s] conclusions).

 2                                       Medical opinion evidence

 3          Alexander Patterson, Psy.D., performed a consultative psychological examination of

 4   Plaintiff in September 2015, and wrote a narrative report describing Plaintiff’s symptoms and

 5   limitations. (AR 633-37.) Dr. Patterson’s functional assessment reads as follows:

 6          The claimant’s reasoning and judgment are normal. Understanding and memory
            are normal. Sustained concentration and pace are severely impaired due to physical
 7          pain, anxiety, and irritability. Social functioning is severely impaired due to anxiety
            and irritability. Adaptation skills are moderately impaired.
 8
            Overall, the claimant’s ability to function in a work setting appears to be severely
 9          impaired due to irritability and social anxiety. He will likely have difficulty with
            consistent attendance and timeliness due to poor persistence and low motivation.
10          He will likely have difficulty completing work tasks due to focus/concentration
            problems. His ability to manage normal work-related stress appears to be
11          moderately impaired. The claimant appears to have physical health problems that
            would be better assessed by a medical provider.
12

13   (AR 637.) The ALJ summarized Dr. Patterson’s report and gave it partial weight, discounting it

14   as inconsistent with the evidence showing limited treatment and reports of stability. (AR 108.)

15   The ALJ also identified a specific inconsistency within Dr. Patterson’s report: he described

16   Plaintiff’s concentration as intact upon examination and stated that there “was no evidence of

17   concentration difficulties noted during conversation” (AR 636), yet found Plaintiff’s concentration

18   and pace to be “severely impaired” presumably based on Plaintiff’s subjective report of significant

19   impairment in those areas (AR 636, 637). Because the ALJ discounted Plaintiff’s subjective self-

20   reporting, the ALJ discounted Dr. Patterson’s opinion to the extent he relied on Plaintiff’s self-

21   report in reaching his conclusions. (AR 108.)

22          Plaintiff argues that these reasons are not legally sufficient. A treating or examining

23   physician’s contradicted opinion may not be rejected without “‘specific and legitimate reasons’

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 10
 1   supported by substantial evidence in the record for so doing.” Lester v. Chater, 81 F.3d 821, 830-

 2   31 (9th Cir. 1996) (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

 3          Plaintiff argues that the ALJ erred in generally referencing “limited treatment” and “reports

 4   of stability,” without specifically identifying evidence supporting those findings. Dkt. 11 at 17.

 5   The ALJ’s decision as a whole discusses and references specific evidence on those points,

 6   however. (AR 106-07.) The ALJ was not required to restate all of these findings throughout the

 7   decision. See Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004) (“Because it is proper to

 8   read the ALJ’s decision as a whole, and because it would be a needless formality to have the ALJ

 9   repeat substantially similar factual analyses at both steps three and five, we consider the ALJ’s

10   treatment of the record evidence in support of both his conclusions at steps three and five.”

11   (internal citation omitted)). The ALJ reasonably characterized the record as indicating limited

12   mental health treatment and generally stable mental health symptoms, and did not err in

13   discounting Dr. Patterson’s opinion as inconsistent with that record. See Tommasetti, 533 F.3d at

14   1041 (inconsistency with the record properly considered by ALJ in rejection of physician’s

15   opinions).

16          Furthermore, the ALJ reasonably found that Dr. Patterson’s opinion regarding Plaintiff’s

17   concentration and pace deficits was based on Plaintiff’s self-reporting rather than objective

18   findings. (Compare AR 636 with AR 637.) The ALJ specifically identified Dr. Patterson’s

19   reliance on self-reporting with regard to a measurable function (concentration), and the ALJ’s

20   interpretation of the opinion is reasonable and supported by substantial evidence, which

21   distinguishes this case from Buck v. Berryhill, cited by Plaintiff. Dkt. 11 at 17 (citing 869 F.3d

22   1040, 1049 (9th Cir. 2017)). Although Plaintiff posits that his performance during a psychological

23   evaluation would not reflect his functioning at work (Dkt. 11 at 17), speculation on Dr. Patterson’s

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 11
 1   part about how Plaintiff may have functioned in a work environment would not amount to

 2   substantial evidence, either. Because, as explained supra, the ALJ did not err in discounting

 3   Plaintiff’s subjective testimony, the Court finds that the ALJ did not err in discounting Dr.

 4   Patterson’s opinion to the extent he relied on that testimony in reaching his opinion. See Bray v.

 5   Comm’r of Social Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (“As the district court noted,

 6   however, the treating physician’s prescribed work restrictions were based on Bray’s subjective

 7   characterization of her symptoms. As the ALJ determined that Bray’s description of her limitations

 8   was not entirely credible, it is reasonable to discount a physician’s prescription that was based on

 9   those less than credible statements.”).

10                                             CONCLUSION

11          For the reasons set forth above, this matter is AFFIRMED.

12          DATED this 24th day of April, 2019.

13

14                                                        A
                                                          Mary Alice Theiler
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 12
